June 29, 2010


Ms. Georganna L. Simpson
Simpson * Martin, LLP
1349 Empire Central Drive
Woodview Tower, Suite 600
Dallas, TX 75247-4042

Mr. Grier H. Raggio Jr.
Law Offices of Raggio & Raggio, P.L.L.C.
3316 Oak Grove Ave., Suite 100
Dallas, TX 75204
Honorable Lori Chrisman Hockett
255th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Ste. 440
Dallas, TX 75202

RE:   Case Number:  10-0136
      Court of Appeals Number:  05-09-01464-CV
      Trial Court Number:  08-17783-S

Style:      IN RE  C.B.

Dear Counsel:

      Today the Supreme Court of Texas granted Relator's  Third  Motion  for
Emergency Stay and issued the enclosed stay order  in  the  above-referenced
case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Gary Fitzsimmons|
|   |                    |
|   |Ms. Lisa Matz       |
|   |Ms. Michelle May    |
|   |O'Neil              |